DETAILED ACTION
The papers submitted on 22 November 2019, adding claims 21-31, and canceling claims 1-20, are acknowledged. Note that p. 2 of the amended claims state that claims 21-48 are added but only claims 21-31 are present, there is no claims 32-48 pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 21-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US 4,320,075 A) in view of Quinn et al. (Design and performance analysis of an embedded wireless sensor for monitoring concrete curing and structural health).
Regarding claim 21 and/or 28, Nielson discloses a self-propelled slip form method (title/abstract) comprising: 
placing a first quantity of fluid concrete 120 in a concrete slip form 55, wherein the concrete form comprises walls 115 or 116, equated with the concrete forming panel, and the outer surface of the slip form 55, equated with a reinforcing frame, wherein a layer of insulating material 303 is disposed between the reinforcing frame and the first quantity of plastic concrete 120 (FIG. 3-4, 5:54-7:3 SLIP FORM); 
moving the concrete form to an adjacent position after the first quantity of concrete has cured, wherein at least a portion of the first quantity of concrete is not within the concrete form; 
placing a second quantity of concrete in the concrete form (FIG. 2-7, 3:65+).
Nielson does not appear to expressly disclose sensing the temperature or temperature profile of the first quantity of concrete in the concrete form, and moving form accordingly.
However, Quinn discloses sensors for in situ monitoring of concrete curing (title/abstract) in which temperature sensors are provided to monitor the cure profile (abstract, p. 51-52 3.3 Results and testing, FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to allow for monitoring of the curing process.
Regarding claim 22, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the first quantity of concrete with a first temperature sensor.
prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the second quantity of concrete within the concrete form.

Claims 23-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US 4,320,075 A) in view of Quinn et al. (Design and performance analysis of an embedded wireless sensor for monitoring concrete curing and structural health) as applied to claim 22 and/or 29 above, further in view of Handwerker (US 5,549,956 A).
Regarding claims 23 and/or 30, Nielson discloses that additional insulation can be attached to the cast walls (FIG. 18, 9:3-10; FIG. 19, 10:35-11:8).
Nielson does not appear to explicitly disclose an insulation blanket.
However, Handwerker discloses a heat reflective blanket for use in the curing of concrete (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the blanket of Handwerker, in order to improve the curing and/or aging of the cast concrete.
Regarding claim 24 and/or 31, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the first quantity of concrete covered by the blanket.
Regarding claim 25, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the first quantity of concrete covered by the insulating blanket with a second temperature sensor.
Regarding claim 26, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the second quantity of concrete within the concrete form.
Regarding claim 27, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the second quantity of concrete with a first temperature sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GLECKMAN; William B.
US 2010/0192498 A1
Gibbar; James H. et al.
US 7,810,293 B2
Tremelling; Tim Cyril
US 5,809,728 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742